Citation Nr: 0215504	
Decision Date: 11/01/02    Archive Date: 11/14/02

DOCKET NO.  02-02 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office,
Committee on Waivers and Compromises
in Muskogee, Oklahoma


THE ISSUE

Entitlement to waiver of collection of an overpayment of 
nonservice-connected pension benefits in the amount of 
$31,697.00.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1972 to July 
1974 and again from September 1977 to September 1983.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
Committee on Waivers and Compromises (Committee) in Muskogee, 
Oklahoma, which determined that the veteran had acted in bad 
faith in the creation of an overpayment of nonservice-
connected pension benefits in the amount of $31,697.00 and, 
as a consequence, waiver of collection of that overpayment 
was denied.


REMAND

The evidence of record reveals that the veteran was granted 
VA nonservice-connected pension in March 1997.  He reported 
collecting no benefits from the Social Security 
Administration in 1996 or 1997 and his VA pension benefits 
were calculated based upon that report.  The veteran was 
granted Social Security benefits in November 1998 with an 
effective date in September 1996.  He received his first 
payment of benefits from the Social Security Administration 
in November 1998.

Unfortunately, VA received a report showing that the 
veteran's Social Security benefits were effective in 
September 1996 and it was interpreted as if the veteran had 
received benefits as of September 1996 notwithstanding the 
veteran's submission of a detailed letter from the Social 
Security Administration outlining the dates of receipt of 
benefits.  As a consequence, the Committee determined that 
the veteran had acted in bad faith in the creation of an 
overpayment of VA pension benefits by not reporting income 
from another source.  Thus, waiver of collection of the 
alleged overpayment was denied.


In November 2001, the veteran submitted a notice of 
disagreement in which he specifically questioned the accuracy 
of the creation of the debt, noting that he did not receive 
Social Security benefits in 1996 as alleged by VA.  The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) in Schaper v. Derwinski, 1 Vet. App. 430 (1991), held 
that, when the validity of a debt is challenged by an 
appellant, a threshold determination must be made on that 
question prior to a decision on waiver of indebtedness.  The 
issue of the validity of the indebtedness has not been 
developed by the RO.  Therefore, this matter must be remanded 
in order for the RO to adjudicate the issue of whether the 
alleged indebtedness in the amount of $31,697.00 was properly 
created.

This matter is REMANDED for the following action:

1.  The Committee should take appropriate 
steps to contact the veteran and ask that 
he furnish any additional information or 
documentation which he may have 
concerning the issue on appeal.  

2.  After accomplishing the foregoing, 
the Committee should determine whether 
the overpayment was properly created, 
commenting specifically on the fact that 
Social Security benefits were not 
received until November 1998.  Complete 
documentation should be provided in this 
regard.  

3.  If the veteran's indebtedness is 
found to have been properly created, the 
veteran should be asked to complete a 
current VA financial status report along 
with any supporting documentation deemed 
warranted in order to properly determine 
if waiver is appropriate.  


When the development requested has been completed, the case 
should be reviewed by the Committee on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to allow the Committee to 
correct a procedural error and the Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No action 
is required of the veteran until he is notified.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




